DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed on 01/25/2022, is acknowledged.  Amendments to the specification have been entered.
Claims 1-15 are pending in this action.  Claims 16-30 have been cancelled.  Claims 1, 3, 14 have been amended.  Claims 1-15 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Terminal Disclaimer
The terminal disclaimer, filed on 01/25/2022, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of the prior Patent No. 11,052,073, and any patent granted on pending reference applications Nos. 17/364,386, 17/552,038, has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art teaches the use of compound ABC294640 and/or structural analogs thereof as sphingosine kinase inhibitors in combination with other active agents for treating cancer, inflammatory diseases, angiogenic diseases as well as various viral infections.  
The prior art does not teach or render obvious the instantly claimed method for the treatment of COVID-19 caused by the SARS-CoV-2 virus in patients with moderate to severe COVID-19 related pneumonia by administering to a patient in need thereof a dosage form comprising ABC294640 as a free base or salt thereof as the active agent.  Applicant teaches that said active agent has antiviral, anti-inflammatory, and anti-thrombotic activity - acting on both the cause and the effects of COVID-19, e.g., a cytokine storm, clots formation, among the other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615